
	
		I
		112th CONGRESS
		2d Session
		H. R. 5832
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To facilitate the transfer or sale of the LA/Ontario
		  International Airport from the city of Los Angeles, California, back to the
		  city of Ontario, California.
	
	
		1.Short titleThis Act may be cited as the
			 Transfer Control of Ontario Airport
			 Now Act.
		2.Transfer of
			 LA/Ontario International Airport to the city of Ontario, California
			(a)Transfer of
			 LA/Ontario International AirportIf the Administrator of the Federal
			 Aviation Administration determines that the city of Los Angeles, California,
			 may transfer the managerial and operational responsibilities, buildings and
			 facilities, and real property of the LA/Ontario International Airport to the
			 city of Ontario, the city of Los Angeles shall have 60 days in which to
			 transfer such airport or an arbitration commission shall be established in
			 accordance with subsection (b).
			(b)Arbitration
			 commission
				(1)In
			 generalIf a transfer of
			 property described under subsection (a) is permitted as determined by the
			 Administrator and the city of Los Angeles has not transferred such property
			 during the 60-day period set forth in such subsection—
					(A)the Secretary of Transportation may not
			 approve a grant to the Los Angeles World Airports under section 47107(b) of
			 title 49, United States Code until such transfer takes place or a sale is
			 finalized under subsection 2; and
					(B)an arbitration
			 commission to determine the fair market value of the managerial and operational
			 responsibilities, buildings and facilities, and real property of the LA/Ontario
			 International Airport shall be established not later than 30 days after such
			 60-day period ends as follows:
						(i)Three members selected by the Los Angeles
			 World Airports.
						(ii)Three members
			 selected by the city of Ontario, California.
						(iii)One official
			 representing the Federal Aviation Administration as selected by the
			 Administrator of such Administration.
						(2)Failure to
			 appoint membersIf the Los
			 Angeles World Airports fails to appoint members in the 30-day period under
			 paragraph (1), the Administrator of the Federal Aviation Administration shall
			 appoint 3 additional members.
				(c)Fair market
			 valueThe commission described in subsection (b) shall have 90
			 days in which to determine the fair market value of the property described in
			 subsection (b)(2).
			3.Sale of
			 LA/Ontario International Airport to the city of Ontario, California
			(a)Sale of
			 airportIf the Administrator
			 of the Federal Aviation Administration determines that the city of Los Angeles,
			 California, may not transfer the managerial and operational responsibilities,
			 buildings and facilities, and real property of the LA/Ontario International
			 Airport to the city of Ontario, California, and not later than 60 days after a
			 fair market value of the managerial and operational responsibilities, buildings
			 and facilities, and real property described in section 1, the city of Los
			 Angeles shall have 60 days in which to sell such airport to the city of
			 Ontario.
			(b)Failure To
			 sellIf at the end of the
			 60-period referred to in subsection (a) the parties described in such
			 subsection have failed to agree to the sale of the LA/Ontario International
			 Airport, the Secretary of Transportation shall continue to withhold grants to
			 Los Angeles World Airports under section 47107(b) of title 49, United States
			 Code until such airport is sold to the city of Ontario.
			(c)Application to
			 LA/Ontario International
			 AirportNothing in this Act may be construed to require the city
			 of Ontario, California, to accept an agreement from the city of Los Angeles to
			 transfer or sell the LA/Ontario International Airport.
			
